Citation Nr: 1203311	
Decision Date: 01/30/12    Archive Date: 02/07/12

DOCKET NO.  07-02 323	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas


THE ISSUE

Entitlement to service connection for bilateral foot spurs.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

C. Kedem, Counsel


INTRODUCTION

The Veteran served on active duty from September 1956 to September 1960. 

This matter comes to the Board of Veterans' Appeals from a December 2005 rating decision by which the RO, in pertinent part, denied entitlement to the benefit sought herein.

In June 2010, the Veteran and his spouse testified at a hearing before the undersigned.  A transcript of the hearing is of record. 

In August 2010, the Board remanded the issue on appeal for further development of the evidence.


FINDING OF FACT

Bilateral foot spurs are not shown to be causally related to the Veteran's active duty service.


CONCLUSION OF LAW

Service connection for bilateral foot spurs is not warranted.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ), in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The VCAA duty to notify was satisfied by way of a letter sent to the Veteran in December 2004.  The letter informed the Veteran of what evidence was required to substantiate the claim and of the Veteran's and VA's respective duties for obtaining evidence.  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a)  and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  In September 2008, appropriate notice as outlined by the Court in Dingess was provided.  Any defect as to the timing of this notice was cured because the RO readjudicated the claim in the June 2009 supplemental statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 376-78 (2006) (validating the remedial measures of issuing fully compliant VCAA notification and re-adjudicating the claim in the form of a statement of the case to cure timing of notification defect).

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing a medical examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, service personnel records, VA clinical records, and private medical records.  The Veteran was provided an opportunity to set forth his contentions during the June 2010 hearing before the undersigned Veterans Law Judge.  He was afforded a VA medical examination in furtherance of his claim in October 2010.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

Standard of Review

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record. 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54. 

Law and Regulations 

Service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Factual Background 

On entry into service, second degree pes planus was noted.  In February 1958, the Veteran sought treatment for swollen and blistered feet as well as foot pain when walking.  The blisters were treated and cleaned.  There is no further indication of foot trouble in service.  The separation examination report indicates that the feet were found to be normal.  

The record contains no post-service medical records regarding the feet dated earlier than 2003.  A September 2003 X-ray study revealed left foot calcaneal spurring.  An X-ray study of the right foot conducted in December 2004 reflects degenerative changes and spurs of the calcaneus.

During his June 2010 hearing, the Veteran testified that his boots were made of very hard leather and that he was required to sleep in the boots and wear the boots in water, snow, hot sands, and jungles.  According to him, he had the same pair of boots for four years.  He contended that training, which included running while carrying heavy loads, placed undue pressure on his feet.  He concluded that his heel spurs resulted from these military exercises.  The Veteran further indicated that he sought post-service treatment for calluses but that he never reported them to medical personnel in service.

On VA examination in October 2010, the examiner observed bilateral pes planus as well as tenderness along a plantar fascia and plantar calcaneal tubercle regions of the heels.  In the examination report, the examiner noted that the Veteran's complaints regarding plantar calcaneal spurs were relatively recent.  The examiner diagnosed bilateral calcaneal heel spur syndrome/plantar fasciitis with radiographic findings of heel spurs and concluded that these evolved recently and were not due to service.  

In a December 2010 written statement, the Veteran asserted that because his heel spurs were large, they were 50 years old and dated back to service.  Further, he indicated that he discovered the spurs 10 years earlier.  Finally, the Veteran submitted a December 2006 X-ray study showing prominent calcaneal spurring on the left and moderate spurring on the right.  He also submitted a December 2010 X-ray study indicating that there was no change since 2006 other than with the calcaneal spurring of the right, which was described as moderately severe.  

Discussion

Initially, the Board will address the Veteran's contentions.  The Board finds that his hearing testimony and other written assertions are credible.  Thus, the Board credits the Veteran's testimony regarding the quality of his footwear in service and strenuous physical activity while wearing military-issued boots in service.  Indeed, in rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert, 1 Vet. App. at 57. 

Competency of evidence, however, differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In this case, the Veteran is competent to report symptoms because this requires only personal knowledge as it comes to him through his senses.  Layno, 6 Vet. App. at 470.  He is not, however, competent to identify the etiology of his calcaneal spurs, as he does not possess the requisite medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).

Competent evidence concerning the origins of the Veteran's bilateral calcaneal spurs has been provided by the VA examiner who conducted the October 2010 VA examination and who rendered a pertinent opinion regarding etiology.  The VA examiner's medical findings reflect that the Veteran's heel spurs are of recent onset did not originate in service.  The VA examiner's opinion is the only competent opinion of record that is relevant to this claim.  The VA examiner's competent medical opinion regarding etiology is more probative that the Veteran's lay assertions pertaining to causation.  The Board notes that the Veteran's assertions regarding early onset of heel spurs due to current size is not competent evidence because, as discussed above, he is not shown to be competent to render medical opinions.

In this case, after a review of the lay and medical evidence, the Board finds that the weight of the evidence demonstrates that the Veteran did not experience continuous symptoms of heel spurs since service, as he himself admitted that the onset was a decade ago.  Because the Veteran's bilateral heel spurs had their onset decades after separation from service and because the competent medical evidence indicates expressly that they are not related to service, service connection for bilateral heel spurs is denied.  38 C.F.R. § 3.303.  Although not dispositive, the Board emphasizes that the multi-decade gap between discharge from active duty service and initial findings related to the feet weigh against the Veteran's claim herein.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the Board may consider "evidence of a prolonged period without medical complaint, along with other factors. . . ." in resolving claim).  

Finally, in making this determination, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


ORDER

Service connection for bilateral foot spurs is denied.



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


